Exhibit 99.1 ESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2010 Toronto, Ontario – February 22, 2011 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three months and year ended December 31, 2010. (All amounts are in thousands of United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Reported revenues increased $167.4 million or 63.8% from $262.5 million in the fourth quarter of 2009 to $429.9 million in the fourth quarter of 2010 due in large part to our acquisition of Waste Services, Inc. (“WSI”). Organic gross revenue, which includes intercompany revenues, grew 4.9% on a consolidated basis and is comprised of total price and volume growth of 3.1% and 1.8%, respectively.Quarterly price and volume improvements in Canada were 4.0% and 2.3%, respectively, and 2.5% and 1.3% in the U.S.All revenue growth components outlined above have been prepared on a comparable basis, as if WSI’s operations were combined with ours in the current and previously comparable quarter, and assuming a foreign currency exchange (“FX”) rate of parity. Strong revenue growth translated into strong adjusted EBITDA(A) and operating income growth.Adjusted EBITDA(A) was $123.0 million, or 63.2% higher, in the fourth quarter of 2010 versus $75.4 million in the same quarter a year ago.Our fourth quarter adjusted EBITDA(A) margin was 28.6%.Adjusted operating income(A) was $60.8 million, or 54.1% higher, in the quarter versus $39.4 million in the comparative period last year. We also generated higher adjusted net income(A) quarter over quarter.Adjusted net income(A) for the fourth quarter of 2010 was $26.8 million, or $0.22 per weighted average diluted share (“diluted share”), compared to $15.0 million, or $0.16 per diluted share in the comparative period. Free cash flow(B) for the quarter totalled $42.0 million and was 78.8% higher than the $23.5 million in the comparative period last year.Our free cash flow(B) yield was 9.8% in the quarter compared to 9.0% in the fourth quarter of 2009.Free cash flow(B) growth was the result of a strong operating performance, which was partially offset by higher interest expense and capital and landfill purchases.The increase in each of these measures is largely attributable to the acquisition of WSI. “In 2010, our Company once again distinguished itself as a growth leader in the North American waste management industry,” said Keith Carrigan, Chief Executive Officer of IESI-BFC Ltd.“We completed the acquisition of WSI and, thanks to the efforts of our combined team, we are on track to realize the upper end of our expected synergies.We also continued to strengthen our network of assets through our strategic acquisitions of Fred Weber Inc., Crown Excel Disposal LLC and Weber Gas Energy, LLC in St. Louis, Missouri, SWDI LLC in southern Louisiana, York Disposal in Toronto, Ontario, and ten other ”tuck-in” acquisitions.In our existing business, we achieved organic revenue growth of 6.7% through our bottom-up focus on price, volume and productivity.As a result, we enhanced our performance across the board in 2010 and set new milestones for key benchmarks.Revenue increased 41.8% to $1.43 billion, adjusted EBITDA(A) increased 42.5% to $413.8 million, and free cash flow(B) grew 67.6% to $191.3 million.” Mr. Carrigan continued, “In 2011, we are strongly positioned to further improve our results through organic growth initiatives.Our outlook for 2011, which excludes the impact of additional acquisitions, anticipates revenue growth of 25.9%, adjusted EBITDA(A)growth of 32.9%, adjusted EBITDA(A) margin expansion of 170 basis points, and free cash flow growth(B) of 41.1%.We remain focused on identifying the most accretive opportunities for the deployment of our additional cash.Our balanced approach to creating shareholder value will continue to include a IESI-BFC Ltd. – December 31, 2010 -1 disciplined acquisition program, the payment of quarterly dividends in 2011, as well as other opportunities that meet our return criteria.” For the year ended December 31, 2010, revenue was $1,429.8 million, compared with revenues of $1,008.5 million a year ago.Adjusted operating income(A) was $206.6 million, or 54.2% higher than the $133.9 million in the same period last year.Adjusted EBITDA(A) was $413.8 million compared to $290.4 million in 2009.Our year-to-date free cash flow(B) increased to $191.3 million up from $114.1 million and our free cash flow(B) yield increased 210 basis points to 13.4% from 11.3% a year ago. For the year ended December 31, 2010, adjusted net income(A) was $101.0 million, or $0.94 per weighted average diluted share, compared with $59.6 million or $0.70 per share in the year ago period. Financial and Other Highlights For the Three Months Ended December 31, 2010 · Revenues increased $167.4 million or 63.8% ($156.5 million or 59.6%, excluding FX) · Adjusted EBITDA(A) increased $47.6 million or 63.2% ($44.6 million or 59.3%, excluding FX) · Adjusted EBITDA(A) margin, on a reported basis, was 28.6% · Free cash flow(B) increased $18.5 million or 78.8% ($18.3 million or 78.1%, excluding FX) · Free cash flow(B) yield of 9.8% · Adjusted net income(A) per diluted share, $0.22 · Consolidated price increased 3.1%, prepared on a comparable basis · Consolidated volumes increased 1.8%, prepared on a comparable basis For the Year Ended December 31, 2010 · Revenues increased $421.3 million or 41.8% ($364.3 or 36.1%, excluding FX) · Adjusted EBITDA(A) increased $123.4 million or 42.5% ($104.8 million or 36.1%, excluding FX) · Adjusted EBITDA(A) margin, on a reported basis, was 28.9% · Free cash flow(B) increased $77.2 million or 67.6% ($67.7 million or 59.3%, excluding FX) · Free cash flow(B) yield of 13.4% · Adjusted net income(A) per diluted share, $0.94 · Consolidated price increased 4.1%, prepared on a comparable basis · Consolidated volumes increased 2.5%, prepared on a comparable basis 2011 Outlook The Company is providing its outlook for 2011 assuming no change in the current economic environment and excluding the impact of any additional acquisitions. For the purposes of these estimates, the Company is assuming a Canadian to U.S. dollar exchange rate of parity. The outlook provided below is forward looking.Our actual results may differ materially and are subject to risks and uncertainties which are outlined in the forward-looking statements section of this press release. · Revenue is estimated to be approximately $1.8 billion · Adjusted EBITDA(A) is estimated to be approximately $550 million · Amortization expense, as a percentage of revenue, is estimated to be approximately 14.5% · Capital and landfill expenditures are estimated to be approximately $155 million · The effective tax rate is estimated to be approximately 36% of income before income tax expense and net loss from equity accounted investee · Cash taxes are estimated to be approximately $54 million · Adjusted net income(A) per diluted share is estimated to be $1.16 · Free cash flow(B) is estimated to be approximately $270 million · Expected annual cash dividend of $0.50 Canadian (“C”) per share, payable on a quarterly basis IESI-BFC Ltd. – December 31, 2010 -2 Other Highlights for the Three Months and Year Ended December 31, 2010 WSI Acquisition On November 11, 2009, we executed an Agreement and Plan of Merger (the “Agreement”) with WSI.The Agreement provided for our wholly-owned subsidiary (“Merger Sub”) to merge with and into WSI, with WSI surviving the merger as a wholly-owned subsidiary of IESI-BFC Ltd. We executed the transaction pursuant to our strategy of growth through acquisition.Specifically, we believe that the acquisition will provide us with the opportunity to diversify our business across U.S. and Canadian markets, customer segments and service lines.In addition, the transaction enables us to increase our internalization in the Canadian and U.S. northeast markets.We also believe this acquisition will create annual synergies and cash flow and earnings per share accretion, which we expect will enhance short and long-term returns to shareholders.We plan to direct the expected additional cash flow resulting from the combined performance of the companies towards any combination of the following: growth capital, accretive acquisitions, debt reduction, common share repurchases or dividend payments. We completed the acquisition on July 2, 2010 and issued 27,971 of our common shares to former WSI shareholders.Former WSI shareholders received 0.5833 common shares of IESI-BFC Ltd. for each share of WSI common stock issued and outstanding on July 2, 2010. In addition, we assumed WSI’s unexercised and outstanding options and warrants on closing which represents an obligation to issue a maximum of 505 and 194 common shares, respectively. As outlined in the long-term debt section of this press release, we amended our long-term debt facilities in Canada and the U.S. to facilitate the acquisition of WSI.Monies available from these facilities were used to repay WSI’s indebtedness outstanding at closing.In addition, the credit facilities were upsized to reflect the size of the newly combined operations in both Canada and the U.S.Pricing was increased to levels commensurate with market and maturities were extended to four years from the close of the transaction. On the closing of the WSI acquisition, we expected our pro forma adjusted EBITDA(A) ratio, prepared on a combined basis and assuming FX parity, to be approximately 2.7 times.However this ratio improved to approximately 2.6 times.As of December 31, 2010, our pro forma adjusted EBITDA(A) ratio is approximately 2.5 times.This ratio includes our acquisition of Fred Weber Inc., Crown Excel Disposal LLC and Weber Gas Energy, LLC (collectively “Fred Weber”) which we completed on December 23, 2010 for total cash consideration of approximately $162.5 million. Acquisitions In the fourth quarter, we completed four “tuck-in” acquisitions, two in each of the U.S. south and northeast segments.These “tuck-in” acquisitions, which included the acquisition of Fred Weber, were financed from excess free cash flow(B) and U.S. and Canadian credit facility advances. Quarterly Dividend Declared The Company’s Board of Directors declared a quarterly dividend of $0.125 Canadian per share to shareholders of record on March 31, 2011.The dividend will be paid on April 15, 2011.The Company has designated these dividends as eligible dividends for the purposes of the Income Tax Act (Canada). IESI-BFC Ltd. – December 31, 2010 -3 Financial Reporting Changes On September 7, 2010, we announced that for the interim period ending September 30, 2010 and the year ending December 31, 2010, we have been granted exemptive relief by the Canadian securities regulatory authoritieswhich allows us to discontinue the preparation,disclosure and filing of a reconciliation between our reported financial statements, which are prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), and Canadian generally accepted accounting principles (“Canadian GAAP”).We believe that this reconciliation, which would no longer be required under proposed changes to Canadian securities laws, is of limited use to investors because we have been reporting in U.S. GAAP since March 31, 2009 and the changes in our business since that time (including the acquisition of WSI) mean that the Canadian GAAP-reconciled financial information is no longer readily comparable between periods or years. On July 2, 2010, we completed our acquisition of WSI.WSI provides waste collection and disposal services in four Canadian provinces and the state of Florida in the U.S. WSI’s Canadian operations are included in our Canadian segment, while their Floridian operations are included in our U.S. south segment.WSI’s operating results have been included with our own since the date of acquisition.In addition, we have elected to exclude corporate allocated costs from the operating results of our reportable segments.Accordingly, expenses specific to corporate activities have been presented separately from those presented for our reporting segments, for each current and comparative period presented. IESI-BFC Ltd. – December 31, 2010 -4 Financial Highlights (in thousands of U.S. dollars, except per weighted average share amounts, unless otherwise stated) Three months ended December 31 Year ended December 31 (unaudited) (unaudited) (unaudited) (unaudited) Operating results Revenues $ Operating expenses Selling, general and administration ("SG&A") Restructuring expenses - - Amortization Net gain on sale of capital and landfill assets ) Operating income Interest on long-term debt Net foreign exchange loss 33 38 47 Net gain on financial instruments ) Conversion costs - 90 - Other expenses 53 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee 2 - - Net income $ Net income per weighted average share, basic $ Net income per weighted average share, diluted $ Weighted average number of shares outstanding (thousands), basic Weighted average number of shares outstanding (thousands), diluted Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Adjusted net income(A) per weighted average share, basic $ Adjusted net income(A) per weighted average share, diluted $ Replacement and growth expenditures (see page 15) Replacement expenditures $ Growth expenditures Total replacement and growth expenditures $ Free cash flow(B) Cash generated from operating activities $ Free cash flow(B) $ Free cash flow(B) per weighted average share, diluted $ Dividends Dividends declared (common shares) $ Dividends declared (participating preferred shares ("PPSs")) - Total dividends declared $ Total dividends declared per weighted average share, diluted $ IESI-BFC Ltd. – December 31, 2010 -5 Consolidated Balance Sheet Consolidated Statement of Operations and Comprehensive Income Consolidated Balance Sheet Consolidated Statement of Operations and Comprehensive Income Current Average Cumulative Average Current Average Cumulative Average March 31 $ June 30 $ September 30 $ December 31 $ FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the impact of FX on select consolidated results for the three months and year ended December 31, 2010. Three months ended December 31, 2009 December 31, 2010 December 31, 2010 December 31, 2010 December 31, 2010 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring expenses - 78 Amortization Net gain on sale of capital and landfill assets ) 35 ) 2 ) Operating income Interest on long-term debt Net foreign exchange loss 38 (7 ) 31 2 33 Net gain on financial instruments ) Conversion costs 90 ) - - - Other expenses 53 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee - 3 3 (1 ) 2 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Free cash flow(B) $ IESI-BFC Ltd. – December 31, 2010 -6 Year ended December 31, 2009 December 31, 2010 December 31, 2010 December 31, 2010 December 31, 2010 (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring expenses - Amortization Net gain on sale of capital and landfill assets ) Operating income Interest on long-term debt Net foreign exchange loss ) 53 (6 ) 47 Net gain on financial instruments ) ) ) 9 ) Conversion costs ) - - - Other expenses Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee - 12 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Free cash flow(B) $ IESI-BFC Ltd. – December 31, 2010 -7 Management’s Discussion (all amounts are in thousands of U.S. dollars, unless otherwise stated) Segment Highlights Three months ended December 31 Change Change (as reported) (holding FX constant with the comparative period) (2010 holding FX constant with the comparative period less 2009 as reported) (as reported) (2010 as reported less 2009 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ $ $ ) $ $ ) EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ ) $ ) $ $ ) $ Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Corporate $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ ) $ ) $ ) $ ) $ ) IESI-BFC Ltd. – December 31, 2010 -8 Segment Highlights (continued) Year ended December 31 Change Change (as reported) (holding FX constant with the comparative period) (2010 holding FX constant with the comparative period less 2009 as reported) (as reported) (2010 as reported less 2009 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ ) $ ) $ ) $ ) $ ) Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Corporate $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ Corporate $ ) $ ) $ ) $ ) $ ) IESI-BFC Ltd. – December 31, 2010 -9 Revenues Gross revenue by service type (prepared on a comparable basis) The following tables compare gross revenues for the three months and year ended December 31, 2010 to the comparative period or year by service offering.These tables have been prepared on a “comparable basis”, which includes WSI’s results as if WSI’s operations were combined with ours in the current and previously comparable quarter and year. Three months ended December 31, 2010 Three months ended December 31, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Year ended December 31, 2010 Year ended December 31, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars Canada - percent-age of gros s revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues IESI-BFC Ltd. – December 31, 2010 -10 Gross revenue growth or decline components – expressed in percentages and excluding FX (prepared on a comparable basis for 2010 only) The tables below have been prepared on a “comparable basis” as outlined above.However, component percentages presented for 2009 have not been prepared on a comparable basis and accordingly do not include WSI’s results. Three months ended December 31, 2010 Three months ended December 31, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other - Total price growth Volume ) Total organic gross revenue growth Acquisitions, net of divestitures Total gross revenue growth Year ended December 31, 2010 Year ended December 31, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) ) Total price growth (decline) ) Volume ) ) Total organic gross revenue growth (decline) ) Acquisitions, net of divestitures Total gross revenue growth (decline) ) Three months ended On a “comparable basis”, prepared as if WSI’s operations were combined with ours in the current and previously comparable quarter, our Canadian segment delivered price growth in every service line, excluding industrial.While industrial pricing was down comparatively, comparative volumes increased resulting in a net increase to gross revenue growth over the comparative period a year ago.As in the third quarter of 2010, higher organic gross revenue growth delivered by our existing Canadian operations was partially offset by a lower comparable performance from WSI’s operations in Canada.The divestiture of certain assets in the current and previous quarter also resulted in a comparable decline in commercial volumes, as expected.However, higher comparable pricing in our commercial service line more than compensated for the volume decline attributable to asset divestitures.Comparable volume gains are the result of higher landfill volumes, new contract wins and strong organic growth.Other “tuck-in” acquisitions, FX, and higher fuel surcharges also contributed to the comparable increase. With the exception of slightly lower pricing in our transfer and disposal service line, pricing and volumes were up comparably across all service lines in our U.S. south segment.While pricing was lower in our transfer and disposal service line, comparable volume gains more than offset this decline.Higher fuel surcharges and other “tuck-in” acquisitions contributed to the balance of growth in comparable gross revenues. IESI-BFC Ltd. – December 31, 2010 -11 Gross revenues in our U.S. northeast segment increased as well.Excluding pricing in our residential service line, all of our service lines enjoyed higher price, or pricing that was largely unchanged, over the comparable period a year ago.The decline in residential pricing, while not significant, was due to lost business year to year which also contributed to lower volumes as well.Recycling volumes were also down slightly as were net transfer and disposal volumes, due in large part to weather.Higher comparative pricing more than offset the volume declines in each of these two service offerings and comparative volumes increased across all remaining business lines.Fuel surcharges remained flat comparatively, while “tuck-in” acquisitions contributed to the balance of gross revenue growth in the U.S. northeast. Year ended The increase in Canadian segment gross revenues is attributable to organic and other “tuck-in” acquisition growth.Similar to the three months ended, higher organic gross revenue growth delivered by our existing Canadian operations was partially offset by a lower comparable performance from WSI’s Canadian operations.On a comparable basis, year-to-date pricing was up across all service lines, excluding residential.The decline in residential pricing was due largely to a contract win which commenced January 2010.As expected, residential volumes increased which produced a net benefit to gross revenue growth for this service line.As outlined above, divestitures have impacted comparable commercial volumes, but stronger year-to-date pricing produced comparable gross revenue gains.Fuel surcharges, FX, and commodity pricing has also contributed to the year-to-date increase. On a year-to-date basis, U.S. south segment gross revenues increased on the back of strong pricing growth which grew across all service lines.All of our U.S. south service lines also delivered comparative volume growth.Other “tuck-in” acquisitions and fuel surcharges also contributed to gross revenue growth year over year. On a year-to-date basis, gross revenue growth in our U.S. northeast segment benefited from stronger year over year pricing.Landfill pricing was the only service line that experienced a year-to-date decline.Attracting volumes at our landfills in combination with the mix of waste materials received is the primary cause for the pricing decline. The return of commodity pricing delivered a strong contribution to year-to-date gross revenue growth as did an increase in the volume of materials processed.Volume growth was most pronounced in our landfill and industrial service lines, but was partially offset by declines in all other service offerings.Acquisitions and marginally higher fuel prices also contributed to year-to-date gross revenue growth. Operating expenses Three months ended The comparative increase is due to FX, our acquisition of WSI, other “tuck-in” acquisitions, and higher collected waste volumes in our pre-existing base business.In total, higher disposal, labour and vehicle operating and maintenance expenses, account for the largest components of the comparative increase.In addition, higher subcontract costs, insurance and higher commodity rebates, due to higher comparative commodity pricing, are the largest contributors to the balance of the period to period increase.The increase in commodity rebates was most notable in the U.S. northeast and Canada.At 59.4%, fourth quarter operating expenses as a percentage of reportable revenues is higher than the 58.0% achieved in the comparative period.While we have benefited from lower insurance costs as a percentage of reportable revenues, subcontract costs, repairs and maintenance and labour costs have risen when expressed as a percentage of reportable revenues due principally to the composition of revenues we acquired on our acquisition of WSI and other acquisitions completed in the year.As we acquire more collection companies and increase collection revenues, without increasing our compliment of landfill assets and landfill revenues, our operating margins will contract.Weather, in our U.S. northeast business, was also a contributing factor to higher operating expenses when expressed as a percentage of revenues. Year ended The comparative year to date increase is consistent with the reasons outlined above for the three months ended.At 58.7%, current year operating expenses as a percentage of reportable revenues is consistent with the 58.3% IESI-BFC Ltd. – December 31, 2010 -12 achieved in the prior year.We continue to integrate WSI with our existing operations with the goal of improving our operating effectiveness.We are satisfied that we are realizing the synergies we expected from the acquisition of WSI. SG&A expenses Three months ended Excluding the impact of FX, the increase in SG&A expense is due to the acquisition of WSI, other “tuck-in” acquisitions and organic growth.The increase is primarily attributable to higher salaries, facility and other SG&A costs, which are due in large part to our acquisition of WSI and other “tuck-in” acquisitions. Corporate SG&A includes certain executive costs, accounting, internal audit, treasury, investor relations, corporate development, environmental management, information technology, human resources and other administrative support functions.Corporate SG&A also includes transaction and related costs and fair value changes to stock options.While we experienced an increase in corporate SG&A costs resulting from our acquisition of WSI, due largely to higher salaries and facility and office costs, and higher fair value changes in stock options, the comparative decline in transaction and related costs, corporate reorganization costs, coupled with the recovery of professional fees incurred in our defense of an anti-trust lawsuit, more than offset these increases.As a percentage of reportable revenues, SG&A expense, expressed on an adjusted basis, declined comparably.Rationalizing personnel and operating locations, resulting principally from the acquisition of WSI, is the primary reason for the comparative improvement.We continue to integrate WSI with our existing operations with the goal of reducing SG&A expense.We are satisfied that we are realizing the synergies we expected from the acquisition of WSI and we expect to realize additional synergies in the coming year. Year ended As outlined above for the three months ended, the increase in S G&A expense is due to the acquisition of WSI, other “tuck-in” acquisitions, organic growth and FX.The increase is primarily attributable to salaries, which is due in part to fair value changes in stock options.Facility and other SG&A cost increases also contributed to the year over year increase, partially offset by lower fourth quarter corporate reorganization costs and the recovery of certain professional fees. Free cash flow(B) Purpose and objective The purpose of presenting this non-GAAP measure is to align our disclosure with other U.S. publicly listed companies, in our industry, and to provide investors and analysts an additional measure of our value and liquidity.We use this non-GAAP measure to assess our performance relative to other U.S. publicly listed companies and to assess the availability of funds for growth investment and debt repayment. In 2009, our calculation of free cash flow(B) did not deduct for acquisition and related costs or non-recurring costs.Accordingly, comparative free cash flow(B) amounts have been adjusted to conform to the current period or year’s presentation. IESI-BFC Ltd. – December 31, 2010 -13 Free cash flow(B) - cash flow approach Three months ended December 31 Year ended December 31 Change Change Cash generated from operating activities (from statement of cash flows) $ Operating and investing Reorganization costs (non-recurring capital tax) - ) - ) Stock option expense Acquisition and related costs - - Restructuring expenses ) Conversion costs - 90 ) - ) Other expenses 53 Changes in non-cash working capital items ) Capital and landfill asset purchases ) Financing Interest on long-term debt - high yield defeasance interest - Financing and landfill development costs (net of non-cash portion) - - - ) ) ) Purchase of restricted shares - - - ) ) ) Net realized foreign exchange loss 33 38 (5 ) 47 ) Free cash flow(B) $ Free cash flow(B) – adjusted EBITDA(A) approach Three months ended December 31 Year ended December 31 Change Change Adjusted EBITDA(A) $ Restricted share expense Purchase of restricted shares - - - ) ) ) Capital and landfill asset purchases ) Landfill closure and post-closure expenditures ) Landfill closure and post-closure cost accretion expense Interest on long-term debt ) Interest on long-term debt - high yield defeasance interest - Non-cash interest expense Current income tax expense ) Free cash flow(B) $ Three months ended Free cash flow(B) increased over the comparative year ago period. The acquisition of WSI contributed to the growth in free cash flow(B) and adjusted EBITDA(A) that we enjoyed comparatively, as did FX. In addition, we realized significant improvements to free cash flow(B) and adjusted EBITDA(A) resulting from strong organic growth and other “tuck-in” acquisitions.Higher debt levels resulting from the acquisition of WSI and higher interest rates in Canada and the U.S. partially offset adjusted EBITDA(A) improvements.Similarly, higher capital and landfill asset purchases, due in large part to the acquisition of WSI and other “tuck-in” acquisitions, partially offset the increase in adjusted EBITDA(A).Cash taxes declined comparatively.The comparative decline is due to refunds received in our U.S. business partially offset by higher Canadian cash taxes.WSI’s Canadian operations had no meaningful loss carryforwards to shelter income subject to tax. IESI-BFC Ltd. – December 31, 2010 -14 Year ended For the year ended, free cash flow(B) increased.The WSI acquisition, other “tuck-in” acquisitions, organic growth and FX all contributed to the increase in free cash flow(B).Strong revenue growth contributed to the increase in adjusted EBITDA(A), which was partially offset by higher interest expense and higher current income tax expense.The reasons for these changes are largely consistent with those outlined above for the three months ended. Capital and landfill purchases Capital and landfill purchases characterized as replacement and growth expenditures are as follows: Three months ended December 31 Year ended December 31 Change Change Replacement $ Growth ) Total $ Capital and landfill purchases - replacement Capital and landfill purchases characterized as “replacement” expenditures represent cash outlays to sustain current cash flows and are funded from free cash flow(B).Replacement expenditures include the replacement of existing capital assets and all construction spending at our landfills. Three months ended Excluding the impact of FX, replacement expenditures increased.The increase is principally attributable to the Canadian business.Replacement land and building expenditures resulting from the integration of certain locations coupled with higher comparative vehicle spending due to the timing of spend and replacement of ageing WSI acquired equipment are the primary reasons for the increase.U.S. replacement expenditures also increased, due largely to the WSI acquisition and comparative differences in the timing of spending. Year ended The reasons for the increase in year-to-date replacement spending are consistent with those outlined above for the three months ended. Capital and landfill purchases - growth Capital and landfill purchases characterized as “growth” expenditures represent cash outlays to generate new or future cash flows and are generally funded from free cash flow(B).Growth expenditures include capital assets, including facilities (new or expansion), to support new contract wins and organic business growth. Three months ended Excluding the impact of FX, growth expenditures increased.The increase is solely attributable to our U.S. segment as our Canadian business saw a comparative quarterly decline.The Canadian segment decline is the result of lower comparable vehicle purchases resulting from the timing of contract wins.The U.S. segment increase is due in large part to infrastructure spending, namely buildings and land. Year ended Fewer comparative contract wins, most notably in our U.S. business, is the primary reason for the decline in year-to-date growth expenditures. Readers are reminded that revenue, adjusted EBITDA(A), and cash flow contributions realized from growth expenditures will materialize over future periods. IESI-BFC Ltd. – December 31, 2010 -15 Long-term debt (all amounts are in thousands of U.S. dollars, unless otherwise stated) Summary details of our long-term debt facilities at December 31, 2010 are as follows: Available lending Facility drawn Letters of credit (not reported as long-term debt on the Consolidated Balance Sheet) Available capacity Canadian long-term debt facilities - stated in Canadian dollars Senior secured debenture, series B $ $ $
